Thiele, J.
(concurring specially in the result): As I read appellant’s brief, he concedes that as a general rule a tenant in common is entitled to have partition of real estate as a matter of right, but he contends that, under the provisions of the probate code, when he becomes a tenant in common of real estate in which he has a homestead interest, partition may not be demanded against him by another cotenant unless he remarry nor until the children arrive at the age of majority. (G. S. 1945 Supp., 59-402.)
In the concurring opinion of Mr. Chief Justice Harvey is a full statement of the relationship between the parties, the manner in which they acquired their interest in the real estate, and what occurred in the probate court in connection with the estate of Bessie D. Cole Coons, as well ás a review of the probate code provisions relied on by the appellant. I am in general agreement with what is there said about the force and effect of the probate code provisions pertaining to setting apart the homestead (G. S. 1945 Supp., 59-2235) and of the order made on final settlement of the estate *644(G. S. 1945 Supp., 5Q-2249), and that by reason thereof the surviving husband, Joe Coons, may not now resist partition on account of any claimed homestead interest in his deceased wife's real estate.
I agree that the judgment of the trial court allowing partition should be affirmed.